DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 04/05/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2014/0312430 A1.
Regarding claims 1-7, 9, 10, 12, 14 and 15, Kim discloses:
A fabrication method for a semiconductor structure (Figs. 1A-1I, 2A and 2B), comprising: 
providing a substrate (101), and isolation structures (103) in the substrate; 
forming a first gate structure (119) on the substrate;
forming a first opening (125) and a second opening (125) at two sides of the first gate structure respectively, wherein the first opening is disposed between the first gate structure and the isolation structures, and at least a portion of sidewalls of the first opening exposes sidewalls of the isolation structure (Fig. 2B);
performing a surface treatment on surfaces of inner walls of the first opening (Figs. 1D-1G); and
forming epitaxial layers (150 or 152) in the first opening and in the second opening respectively, after the surface treatment (Figs. 1H, 1I, 2A and/or 2B).

(claim 5) para 0054 anisotropic etch; para 0055  wet etch.
(claim 6) para 0056 <111>.
(claim 7) Figs. 1D-1G paras 0058-0075.
(claim 9) first barrier layers (117).
(claim 10) para 0053.
(claim 15) para 0077 SiGe. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2014/0312430 A1.
Regarding claim 8, Kim discloses:
the dry etching process uses: an gas including a halogen gas, the halogen gas including CI2 (Figs. 1D-1G; paras 0059-0075).
Although Kim does not specifically disclose “the dry etching process uses: an gas including a halogen gas, the halogen gas including CI2 with a flow of about 50 standard mL/minute to about 150 standard mL/minute, a pressure of about 10 mTorr to about 200 mTorr, a radio frequency power of about 200 W to about 1000 W, and a bias voltage of about 30 V to about 200 V”, Kim does show particular exemplary processing parameters included for proceeding with the surface treatment in paras 0059-0075. As a result, it would have been obvious to one skilled in the art to determine the claimed processing ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 11 and 13, although Kim does not specifically disclose “a thickness of the first barrier layers is about 70 A to about 200 A” and “forming the first barrier layers includes: forming a first barrier film on the substrate; and etching back a portion of the first barrier film in the first region until exposing the surface of the substrate, to form the first barrier layers, wherein the first barrier film is formed by a vapor deposition process”, it would have been obvious to one skilled in the art to determine the claimed thickness range of the spacers taught by Kim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it would have been obvious to one skilled in the art to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894